Title: To James Madison from James Simpson (Abstract), 2 April 1805
From: Simpson, James
To: Madison, James


2 April 1805, Tangier. No. 89. “No 88. was forwarded the 9h January by the United States Frigate John Adams, which brought to off this Bay for purpose of receiving such Letters as I might have for Government.
“Mr Gavino lately sent me copy of the Letter you did me the honour of writing me the 8h. October last year—the original has not appeared. By the first safe conveyance the Accounts of disbursements in this Consulate and distribution of articles provided for Presents, shall be transmitted. The only Bills I drew last year were those of 12h January and 14h June for Contingent expences, 5h March and 24h November for Sallary and the special sum permitted to be drawn for. I therefore conclude in the sum you are pleased to mention, must be comprehended the drafts of 1803.
“In the course of the last four years I have often been ready to sollicit leave of absence, for a time sufficient to have gone to the United States, that I might have had an opportunity of personaly passing my Accounts, and at same time laying before Government the very great hardships I have continued to Labour under, both in point of an adequate Sallary not being paid me and in the want of a comfortable residence, but the Public concerns under my charge have from time to time presented objections, to which I have submitted; tho’ I beg leave to assure you not without experiencing very serious inconveniencies in both respects, such as I trust will not be allowed to continue upon me Allow me to say with all due respect, that I shall strive not to merit it.
“I will now only beg leave to say farther, that the Accounts of receipts and disbursements close at the end of 1804 with a ballance of three hundred Seventy one dollars and forty Cents in my favour, which with the Contingencies already paid this year would have I trust justified my making provision for these objects and future Service, by another draft on you; but the fact is I have neither been able to find any person to purchase it, nor have we had intercourse with Gibraltar or Cadiz, so as to admit of the usual articles being brought from thence for six Months back—the remains of last year have been distributed at the two Festivals occur’d in January and March, but more must soon be provided. In January last the Emperour went for Morocco, where he still remains. I continue without any Communication either from His Majesty or any of his Servants. Sidy Muhammed Selawy seems to be fixed Bashaw of the Province of Beni Hassen with residence at Sallé. Alcayde Hamet Muley Thé has dispatched all Forreign Affairs since the Emperour went to Morocco, but he has not been announced as Minister to the Consuls. The Meshouda with two of the Emperours Frigates continue in Ordinary at Larach—the third is still at Lisbon with the Brig purchased there. The Emperours Agents you will have been informed proceeded for England without having found any more Vessels at Lisbon to suit them.
“The Tunisien Ambassador was with Muley Soliman has gone home with two Cargoes of Wheat shipt at Rhabat duty free.
“His Majesty continues inflexible in his determination not to allow the export of Grain of any Kind for Europe—still the Agents of the Gremios of Madrid remain in this Country repeating their sollicitations to that effect, & importuning unsuccessfully payment of the large sum due to that Company.
“An Austrian Ambassador has been some time at Cadiz on his way to this Court for establishing a Treaty of Friendship with Muley Soliman, which he has promised to enter into without stipulating any Subsidy, owing no doubt to some Imperial Vessels of War having been Kept in these Seas for eighteen Months back; the Spanish Consul General has been permitted to accept of the appointment of Imperial Agent in this Country and has taken upon himself the Duties of that Office.

“In the concerns of other Nations not any thing interesting has of late occur’d in this Empire.”
